       Case 6:17-cv-06176-FPG-MWP Document 42 Filed 09/27/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SILVON S. SIMMONS,

                              Plaintiff,

         -vs-
                                                              PROPOSED DISCOVERY PLAN
JOSEPH M. FERRIGNO, II, SAMUEL
GIANCURSIO, MARK WIATER, CHRISTOPHER                          Civil Action No. 6:17-cv-6176-MAT
MUSCATO, ROBERT WETZEL, MICHAEL L.
CIMINELLI, JOHN DOES 1-20, CITY OF
ROCHESTER, SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30, and PAUL C. GREENE,

                              Defendants.


         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, the parties, by and

through their attorneys, have conferred and submit this Proposed Discovery Plan for the

management of pretrial discovery practice, as follows:

         1.     Magistrate Judge jurisdiction: The parties have not unanimously consented to

Magistrate Judge jurisdiction under 26 U.S.C. § 636(c).

         2.     Deadline for Rule 26(a)(1) mandatory disclosure requirements: November 22,

2019

         3.     Deadline for filing motion to amend the pleadings or add parties: December 2,

2019

         4.     Deadline for Plaintiff to disclose the entire transcript of the criminal trial

referenced in the Complaint and all trial exhibits/submissions as well as all non-privileged

portions of Plaintiff’s criminal defense counsel’s file (to be discussed at the Rule 16

Conference): December 20, 2019




17606425.1
       Case 6:17-cv-06176-FPG-MWP Document 42 Filed 09/27/19 Page 2 of 3




         5.    Deadline for completion of fact discovery: May 8, 2020

         6.    Deadline for Plaintiff to serve Rule 12(a)(2) expert disclosure: May 29, 2020

         7.    Deadline for Defendants to serve Rule 12(a)(3) expert disclosure: June 26, 2020

         8.    Deadline for rebuttal expert reports: July 10, 2020

         9.    Deadline for the completion of all expert discovery: July 10, 2020

         10.   Deadline for the filing of motions to compel discovery: July 31, 2020

         11.   Proposed Orders under Rule 26(c) – protective/confidentiality orders: December

6, 2019

         12.   Proposed changes in limitation on discovery under Rule 30(d)(2) and Rule 33(a):

None is anticipated at this time.

         13.   Issues concerning discovery of electronically stored information: If the parties

desire to take discovery of electronically stored information, they will meet and confer, propose a

discovery protocol to the Court, and will comply with that protocol after it is ordered by the

Court.

         14.   Issues concerning any agreements concerning assertions of claims of attorney-

client privilege or work-product protection after information is produced, including agreements

under Federal Rule of Evidence 502: A Proposed Order under Rule 26(c) for a protective/

confidentiality order will be submitted by December 6, 2019

         15.   Deadline for the filing of dispositive motions: September 18, 2020

         16.   Advisability and timing of judicially supervised settlement conference or

alternative dispute resolution: The Parties anticipate conducting an initial mediation session per

the Western District of New York Alternative Dispute Resolution Plan by January 10, 2019




                                               -2-

17606425.1
       Case 6:17-cv-06176-FPG-MWP Document 42 Filed 09/27/19 Page 3 of 3




         17.   Jury trial and estimated length: A jury trial has been requested by Plaintiff. The

estimated length of trial is 14 days.

         18.   The parties reserve the right to further address the deadlines set forth above at the

Rule 16 Conference.

DATED:         September 27, 2019                    BARCLAY DAMON LLP


                                                     By:     /s/ Paul A. Sanders
                                                             Paul A. Sanders, Esq.

                                                     Attorneys for Defendants Shotspotter, Inc.,
                                                     SST, Inc., and Paul C. Greene
                                                     Office and Post Office Address
                                                     100 Chestnut Street, Suite 2000
                                                     Rochester, New York 14604
                                                     Tel: (585) 295-4426
                                                     Email: psanders@barclaydamon.com




                                               -3-

17606425.1
